De Courcy, J.
The employee received a sunstroke while working for the town of Danvers in a sand or gravel pit on August 2, 1917. The Industrial Accident Board awarded him compensation, a decree in accordance with their decision was entered in the Superior Court, and the insurer appealed. This court, in May, 1918, reversed the decree, and ordered that the case be recommitted to the board “to hear the parties on the question whether the employee was at liberty to stop his work in time to protect himself from injury.” McCarthy’s Case, 230 Mass, 429.
Thereupon the parties submitted expert and other testimony, and after a hearing the board made the following finding: “that the length of time which elapsed between the time when the *559employee began to get the first symptoms and the time that he collapsed from sunstroke was inappreciable and that he had no opportunity to escapé the effects of the personal injury occasioned by reason of his exposure to the heat. While the employee had the same right or liberty to leave his employment as any employee has when sickness overtakes him, he had no previous warning of the coming of the attack of sunstroke, was taken unawares, and was overcome thereby, because the heat in the gravel pit was greater than the heat to which an ordinary outdoor worker was exposed on the day of the injury.”
This finding was amply warranted by the evidence. It settles in the employee’s favor the only question bearing on his right of recovery that was left open on the earlier appeal. On all the evidence the board was warranted in finding that the employee’s injury arose out of his employment. The place where he worked was a pit, with banks which attracted the extreme heat and shut off the air, except from the south. The nature of his work required him to remain at it steadily. The board well might find as a fact that the location and nature of the work peculiarly exposed the employee to the danger of sunstroke: in other words, that the risk of injury by sunstroke was naturally connected with and reasonably incident to his employment, as distinguished from the ordinary risk to which the general public is exposed from climatic conditions per se. McManaman’s Case, 224 Mass. 554. Mooradjian’s Case, 229 Mass. 521. Hallett’s Case, ante, 49. Morgan v. Owners of Steamship Zenaida, 2 B. W. C. C. 19. Davies v. Gillespie, 5 B. W. C. C. 64. Kanscheit v. Garrett Laundry Co. 101 Neb. 702. State v. District Court of Ramsey County, 138 Minn. 250. Demon v. Holahan, 169 N. Y. Supp. 705.

Decree affirmed.